UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


LAKESIA BRIGHTHAUPT, et al.,

         Plaintiffs,

                  v.                                            Civil Action No. 13-1294 (JMF)

DISTRICT OF COLUMBIA,

         Defendant.


                               MEMORANDUM OPINION AND ORDER

         This case was referred to me for all purposes. Currently pending and ready for resolution

are 1) Plaintiffs’ Motion for Summary Judgment [#14], and 2) Defendant’s Opposition to

Plaintiffs’ Motion for Summary Judgment and Cross-Motion for Summary Judgment [#16].

                                               INTRODUCTION

         Plaintiffs in this case are 1) Lakesia Brighthaupt and her child, J.B.; 2) Monica Browne and

her child, M.Y.; and 3) Ja’Quelle Yeager and her child, J.Y. Complaint [#1] ¶¶ 2-4. The

defendant is the District of Columbia, which operates the District of Columbia Public Schools

system (“DCPS”). [#1] ¶ 5. In this action, plaintiffs seek an award of attorney’s fees under the

Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”). 1

         On December 11, 2012, an administrative due process hearing under the IDEA was held as

to J.B. [#1] ¶ 8. On December 28, 2012, the Hearing Officer (“HO”) issued a determination

finding that Lakesia Brighthaupt and J.B. were prevailing parties. Id. On June 20, 2013, plaintiffs

submitted a fee petition for $31,276. [#1] ¶ 9. The parties engaged in settlement discussions but


1
 All references to the United States Code or the District of Columbia Code are to the electronic versions that appear in
Westlaw or Lexis.
were unable to agree on an amount. [#1] ¶ 10. On August 27, 2013, plaintiffs filed the current

complaint seeking the full amount originally claimed. [#1] ¶ 11.

       On April 15, 2013, an administrative due process hearing under the IDEA was held as to

M.Y. [#1] ¶ 12. That same day, the HO issued a determination finding that Monica Browne and

M.Y. were prevailing parties. Id. On June 20, 2013, plaintiffs submitted a fee petition for

$24,664. [#1] ¶ 13. The parties engaged in settlement discussions but were unable to agree on an

amount. [#1] ¶ 14. On August 27, 2013, plaintiffs filed the current complaint seeking the full

amount originally claimed. [#1] ¶ 15.

       On April 3, 2013, an administrative due process hearing under the IDEA was held as to

J.Y. [#1] ¶ 16. On April 4, 2013, the HO issued a determination finding that Ja’Quelle Yeager

and J.Y. were prevailing parties. Id. On June 23, 2013, plaintiffs submitted a fee petition for

$31,707. [#1] ¶ 17. The parties engaged in settlement discussions but were unable to agree on an

amount. [#1] ¶ 18. On August 27, 2013, plaintiffs filed the current complaint seeking the full

amount originally claimed. [#1] ¶ 19.

                                          DISCUSSION

I.     Standard of Review

       Motions for summary judgment are governed by Rule 56 of the Federal Rules of Civil

Procedure, which states that “[t]he court shall grant summary judgment if the movant shows that

there is no genuine issue as to any material fact and the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242 (1986).

II.    Applicable Law


                                                 2
        Pursuant to the IDEA, the Court “in its discretion, may award reasonable attorneys’ fees as

part of the costs . . . to a prevailing party who is the parent of a child with a disability.” 20 U.S.C. §

1415(i)(3)(B). The statute further provides that “[f]ees . . . shall be based on rates prevailing in

the community in which the action or proceedings arose for the kind and quality of services

furnished.” 20 U.S.C. § 1415(i)(3)(C).

        According to the Supreme Court, “[t]he most useful starting point for determining the

amount of a reasonable fee is the number of hours reasonably expended on the litigation multiplied

by a reasonable hourly rate” in order to arrive at the total or “lodestar” amount. Hensely v.

Eckerhart, 461 U.S. 424, 433 (1983). In the District of Columbia Circuit, “a fee applicant's

burden in establishing a reasonable hourly rate entails a showing of at least three elements: the

attorneys’ billing practices; the attorneys’ skill, experience, and reputation; and the prevailing

market rates in the relevant community.” Covington v. Dist. of Columbia, 57 F.3d 1101, 1107

(D.C. Cir. 1995).

III.    Analysis

        A.      Plaintiffs were Prevailing Parties

        Defendant does not contest plaintiffs’ status as prevailing parties in this matter. See

generally [#16]. Thus, the only issue before the Court is whether the fees plaintiffs seek are

reasonable.

        B.      Plaintiffs’ Counsel’s Fees

                1.      Houck’s Billing Practices

        Plaintiffs’ counsel, Carolyn Houck, seeks an hourly rate of $435. [#14-13] at 2.




                                                     3
According to Houck, her hourly rates are slightly lower than those provided by the Laffey2 matrix,

which indicates that an hourly rate of $445 is appropriate for an attorney with her experience

practicing in 2012-2013. Id.

                  2.       Houck’s Skill, Experience, and Reputation

         Houck was admitted to the Bar of the State of Maryland in 1997 and the Bar of the District

of Columbia in 1998. [#14-13] at 2. She has specialized exclusively in special education law

since 1997, representing “hundreds of clients in more than 1600 due process hearings or settlement

agreements.” Id.

                  3.       Prevailing Market Rates

         Although use of the Laffey matrix to determine reasonable hourly rates in IDEA cases is

not automatic, several judges of this Court have relied on it as an appropriate starting point for

determining rates of reimbursement for attorneys who challenge the decisions of the DCPS.

Where the issues are complex, the full Laffey rate has been awarded by some members of this

Court. 3 See A.S. v. Dist. of Columbia, 842 F. Supp. 2d 40, 48-49 (D.D.C. 2012) (awarding Laffey

rates upon finding that the hearing lasted four days, there were 105 proposed exhibits, there were

ten witnesses, and the hearing officer’s determination was 28 pages long); Bucher v. Dist. of

Columbia, 777 F. Supp. 2d 69, 74 (D.D.C. 2011) (awarding Laffey rates upon finding that the

hearing lasted four days, there were 42 proposed exhibits, and there were twenty one proposed

witnesses); Jackson v. Dist. of Columbia, 696 F. Supp. 2d 97, 102 (D.D.C. 2010) (noting that an

IDEA administrative proceeding that requires expert testimony is sufficiently complex to warrant

application of the Laffey matrix).

2
  Laffey v. Nw. Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983) aff’d in part, rev’d in part, 764 F.2d 4 (1984), cert.
denied, 472 U.S. 1021 (1985).
3
  This is not to suggest that fees are not discounted on other grounds.
                                                           4
           Where the issues are not complex, in that there are “no pre-hearing interrogatories or

discovery, no production of documents or depositions, no briefings of intricate statutory or

constitutional issues, no pre-trial briefings, no lengthy hearings, no protracted arguments, and few,

if any, motions filed,” 4 some judges have concluded that use of the Laffey matrix is not

appropriate, and instead, have awarded some fraction of the Laffey rate. See Cousins v. Dist. of

Columbia, No. 11-CIV-172, 2012 WL 1439033, at *5 (D.D.C. Apr. 26, 2012) (awarding

three-quarters of the Laffey rate because there was no evidence that the administrative hearing

presented a novel legal issue or was in any way more complex than most hearings); Wright v. Dist.

of Columbia, No. 11–CIV–384, 2012 WL 79015, at *4 (D.D.C. Jan.11, 2012) (awarding

three-quarters of the Laffey rate because case involved a routine administrative proceeding and the

time spent preparing for the hearing was nominal); Rooths v. Dist. of Columbia, 802 F. Supp. 2d

56, 63 (D.D.C. 2011) (“Like most IDEA cases, the claim on which the plaintiff prevailed in this

action involved very simple facts, little evidence, and no novel or complicated questions of law . .

. The Court therefore will award fees at an hourly rate equal to three-quarters of the USAO Laffey

rate . . .”).

           Defendant argues that plaintiffs have failed to demonstrate that these three cases were, in

any way, complex and that the full Laffey rate is unwarranted. [#16] at 6-9. Defendant argues

instead that the Court should award three-fourths of the Laffey rate. Id. The Court agrees.

           First, there is no evidence in these three cases that the issues were in any way complex. To

the contrary, they appear to have proceeded in a fairly routine fashion, particularly for someone

like Houck, who specializes in IDEA cases. In the case of Brighthaupt and J.B., plaintiffs filed a


4
    Agapito v. Dist. of Columbia, 525 F. Supp. 2d 150, 152 (D.D.C. 2007).

                                                          5
due process complaint, a resolution session was held, a pre-hearing conference was held, and then

a due process hearing was held, where the HO heard the testimony of 11 witnesses. [#14-3] at 2-3,

11. In the case of Browne and M.Y., plaintiffs filed a due process complaint, several motions to

dismiss were filed by DCPS, and a due process hearing was held. [#14-6] at 2. In the case of

Yeager and J.Y., the parties participated in two prehearing conference, the last of which resulted in

the entry of a consent order. [#14-1] at 9.

        Second, as I noted previously, unless a party is prepared to support its argument with

“statistical, economic, or other evidence to include, perhaps, expert testimony,” there is no way to

determine what rate reflects the actual market rate and “these cases [ ] become a meaningless

exercise between plaintiffs, who will cite those cases that support use of the Laffey rate and the

defendant, who will cite those that do not.” Johnson v. Dist. of Columbia, 850 F. Supp. 2d 74, 79

(D.D.C. 2012). In other words, there is no reason to disturb the status quo unless and until

reasoned alternatives are proposed:

                Until DCPS offers sufficient proof that its rates represent the true
                prevailing rates in this community and the Laffey rates represent an
                unreasonable windfall above what lawyers in IDEA cases actually
                charge their clients, they make use of the Laffey rates as a starting
                baseline inevitable. DCPS is yet to offer an alternative baseline
                and proof that it is an accurate measure of the rates that truly prevail
                in the community of lawyers who handle IDEA cases.

 Moss v. Dist. of Columbia, No. 11-CIV-994, 2012 WL 4510682, at *3 (D.D.C. July 12, 2012).

        Using the Laffey rates as a baseline and guided by the decisions that have diminished those

rates as a function of the complexity of the case or the lack thereof, I conclude that an hourly rate of

$333.75 (three-fourths of the Laffey rate of $445) strikes a fair balance between the burden on the

public fisc and, in this case, the need to attract competent counsel to represent parties in


                                                   6
straight-forward IDEA cases.

       C.      Calculation of Plaintiffs’ Counsel’s Attorney’s Fees

               1.     Lakesia Brighthaupt and J.B.

       In accordance with the calculations in Court’s Exhibit 1, plaintiffs are due $23,996.63 in

attorney’s fees for work performed on Brighthaupt and J.B.’s case.

               2.     Monica Browne and M.Y.

       In accordance with the calculations in Court’s Exhibit 2, plaintiffs are due $18,923.63 in

attorney’s fees for work performed on Browne and J.B.’s case.

               3.     Ja’Quelle Yeager and J.Y.

       With respect to Yeager and J.Y.’s case, defendant contends that plaintiffs’ counsel should

not be reimbursed for time spent following defendant’s offer of settlement. [#16] at 9. Plaintiffs

contend that full reimbursement is due because the relief Yeager and J.Y. obtained after rejecting

defendant’s original settlement proposal was greater than what they would have obtained if they

had accepted it. Plaintiffs’ Reply to Defendant’s Response in Opposition to Plaintiffs’ Motion for

Summary Judgment and Plaintiffs’ Response in Opposition to Defendant’s Cross-Motion for

Summary Judgment [#17] at 10-11. Specifically, plaintiffs claim that they rejected the settlement

offer it because it would have forced them to waive J.Y.’s rights to compensatory education. Id. at

11.

       The IDEA provides in pertinent part as follows:

               Attorneys’ fees may not be awarded and related costs may not be
               reimbursed in any action or proceeding under this section for
               services performed subsequent to the time of a written offer of
               settlement to a parent if—

               (I)    The offer is made within the time prescribed by Rule 68 of

                                                7
                       the Federal Rules of Civil Procedure or, in the case of an
                       administrative proceeding, at any time more than 10 days
                       before the proceeding begins;

               (II)    The offer is not accepted within 10 days; and

               (III)   The court or administrative hearing officer finds that the
                       relief finally obtained by the parents is not more favorable to
                       the parents than the offer of settlement.

20 U.S.C. § 1415(i)(3)(D).

       The statute further provides the following:

               Notwithstanding subparagraph (D), an award of attorneys’ fees and
               related costs may be made to the parent who is a prevailing party
               and who was substantially justified in rejecting the settlement offer.

20 U.S.C. § 1415(i)(3)(E).

       In the case of Yeager and J.Y., defendant made a settlement offer on February 11, 2013.

[#17-4]. The administrative due process hearing was held on April 3, 2013. Thus, the timing of

defendant’s settlement offer satisfies subsection (I). Subsection (II) is also satisfied because

Yeager and J.Y. rejected the offer. [#17] at 11. The only issue, therefore, is whether the relief

finally obtained by plaintiffs was more favorable than that originally proposed by defendant.

       In making this determination, the Court notes that the key to its determination lies in its

defining the term “relief finally obtained.” Subsection (i) is captioned “Administrative

procedures,” and thus it follows that the provisions contained under subsection (i) relate solely to

those events occurring at the administrative level. In other words, the relevant comparison in

subsection (i)(3)(D)(III) is between the relief detailed in the HO’s ruling versus the relief detailed

in the offer of settlement. With this understanding of the statutory language, it is clear in this case

that the relief finally obtained by Yeager and J.Y. was not more favorable than what DCPS


                                                  8
previously offered. The following chart shows what each provided, although, as will be shown,

that is not the end of the story.

                          Settlement Offer 5                    Consent Order Signed by HO 6
1.       Independent      To be obtained within 45 days         Same
         Occupational     of date of agreement and not to
         Therapy          exceed $633.42.
2.       Physical Therapy To be obtained within 45 days         Same.
                          of date of agreement and not to
                          exceed $395.60.
3.       Speech and       To be obtained within 45 days         Same.
         Language         of date of agreement and not to
         Therapy          exceed $807.20.
4.       Further          Following completion of the           Same.
         Evaluation       above therapies, and new
                          evaluation, and within 20
                          school days of receipt of new
                          evaluation, DCPS to convene
                          an IEP meeting and revise IEP
                          if necessary.
5.       Attorney’s Fees  Not to exceed $300.00.                Not addressed in Order.

           Plaintiffs argue that the primary reason Yeager and J.Y. rejected the settlement offer was

because they would have been forced to forgo any and all rights J.Y. would have had to

compensatory education. [#17] at 10. In support of their argument, plaintiffs point to paragraph 9

of the settlement agreement, which states the following:

                  This Settlement Agreement is in full satisfaction and settlement of
                  the pending complaint, SHO case # 2012-0810. The Petitioner
                  hereby fully releases and waives the claims asserted in the
                  complaint or [that] could have been asserted, including any and all
                  relief that does or could result from the claims, as of the date of this
                  signed and fully executed SA.

[#17-4] at 3.




5
    [#17-4].
6
    [#17-5].
                                                     9
        Plaintiff argues that had she signed the agreement she would have given up any right to

have the new IEP that was created include compensatory education. The settlement agreement

would appear only to have resolved the claims that had been made to that point and did not speak

to whether, after new IEP's were created, the children would be entitled to compensatory

education and, if they were, whether the settlement agreement precluded an award of

compensatory education.     Thus, a court or hearing officer would have to conclude that the

agreement silently reached out to an event that had not occurred and would only occur if other

conditions were fulfilled. Indeed, DSPS had to know that one consequence of the consent order it

proposed might be the award of compensatory education in the new IEP.           It could have easily

demanded waiver of that right in specific terms but it did not. Its failure to be more specific

would probably be held against it.    In light of all of this, it might not be likely that the release

would be construed to bar the IEP team from awarding the child compensatory education if it

saw fit to award it.

        Nevertheless, the release in the agreement is broad.     Plaintiffs were said to “hereby fully

release[ ] and waive[ ] the claims asserted in the complaint or [that] could have been asserted,

including any and all relief that does or could result from the claims, as of the date of this signed

and fully executed SA.” It is certainly not inconceivable that the compensatory education, if

awarded in the new IEP’s, was relief that “could result from the claim made.” Moreover, the

claim for compensatory education had been made or could have been made and the release,

DCPS would argue, therefore barred the IEP team from granting it.

        At most, one could say that whether the release provision barred the claim for

compensatory education raised a complicated legal issue as to which reasonable lawyers could


                                                  10
differ. I therefore cannot find, as I must, that the settlement agreement plaintiffs rejected was no

more favorable than the relief awarded because there lingered unresolved whether that agreement

barred the compensatory education plaintiffs ultimately secured.

        Plaintiffs also argue that they were substantially justified in rejecting the settlement offer

and therefore entitled to reimbursement for “services performed subsequent to the time of a

written offer of settlement,” 7 because the settlement offer only provided for an award of $300 in

attorney’s fees.    The Court agrees. As of February 11, 2013, the date of the settlement offer,

plaintiffs’ counsel had already worked 15.4 hours on the case.           See Court’s Exhibit 3 at 1-3.

Thus, assuming the reasonableness of the hours spent to that point in the case, which defendant

does not challenge, even at the lower reimbursement rate being allowed by the Court, plaintiffs

would have received attorney’s fees of $5,139.75 ($333.75 x 15.4) for that work.               Yet, pursuant

to the terms of the settlement offer, plaintiffs’ counsel would have been compensated at an

hourly rate of $2.00, which is well below minimum wage. 8

        Indeed, even though it offered only $300 in attorney’s fees, defendant now argues that

plaintiffs’ counsel is entitled to $90 per hour, the rate awarded criminal defense lawyers. [#16] at

8.   Using that rate, however, and multiplying it by the 15.4 hours plaintiffs’ counsel worked on

J.Y.’s case as of February 11, 2013, yields a fee of $1,386, which is 4.62 times more than the

$300 originally offered.      Indeed, at $90 per hour, the $300 offered in settlement would only

have compensated plaintiffs’ counsel for 3.3 hours of work.

        More to the point, defendant is well aware that the judges of this court routinely award

either the full Laffey rate or 75% of that rate in these cases.       Defendant’s offer of a flat fee of

7
 20 U.S.C. §1415(i)(3)(E).
8
 Since July 24, 2009, the federal minimum wage has been $7.25 per hour. United States Department of Labor,
http://www.dol.gov/dol/topic/wages/minimumwage.htm (last visited Mar. 20, 2014).
                                                      11
$300 is less than one hour’s work for an attorney of plaintiffs’ counsel’s experience under either

rate.    Defendant must have known that its offer of $300 in attorney’s fees could not possibly

satisfy plaintiffs’ counsel. Nor is it fair for DCPS to dismiss plaintiffs’ rejection of the offer

because it did not include adequate attorney fees as a red herring because the hearing officer did

not award attorney fees.    But, there was no demand made of the hearing officer for attorney

fees. As DCPS knows, its purpose in making an offer of attorney fees was to cut off resort to this

Court for the fee if, as was inevitable, DCPS offered an amount of fees that was neither based on

the Laffey rates or the 75% of Laffey awarded by some of the judges of this Court.           The $300

was so low that it could only be considered an insincere offer and an insincere offer should not

trigger that cuts off of fees under the statute.   If it did, counsel for plaintiffs in these cases will

be encouraged to continue to litigate fees in this Court since it is unlikely that this Court will

consider a de minimis offer, out of all proportion to the work done, sufficient to trigger the

statute. On the other hand, a sincere and responsible offer, premised on an expectation of what

plaintiffs’ counsel may receive in this Court should cause counsel to think very hard about

rejecting it even if it is not all that counsel hope to achieved by prosecuting a fee petition in this

Court.

         Awarding fees in these IDEA cases requires a careful balancing.         The Court needs to

ensure that counsel in these cases are fairly compensated so that they will continue to take these

cases and provide parents with the qualified counsel they need.        The Court also must appreciate

the fact that municipal budgets for education are finite.     The clear intendment of the attorney’s

fees provision within the IDEA is to preclude fees for a lawyer who foolishly rejects a reasonable

settlement offer then wastes everyone’s time and money to achieve through litigation what she


                                                   12
could have achieved through settlement.               An unreasonable offer does not advance those goals

and it would be a pernicious and self-defeating interpretation of the IDEA to say that any offer of

fees, no matter how unreasonable, must be accepted at the risk of losing all compensation from

the date the settlement offer was made until the date the case is concluded.                      A fairer

interpretation of the statute would be to say, as must be said here, that an offer of a mere pittance

in attorney’s fees does not trigger that section of the statute that precludes an award of attorney’s

fees for time spent on the case after the settlement offer was made if the plaintiff ultimately

secures no more relief that that which was originally offered.

          Plaintiffs were therefore substantially justified in rejecting the settlement offer based

solely on the fact that defendant only offered $300 in attorney’s fees for counsel’s work on

behalf of Yeager and J.Y. 9          Thus, in accordance with the calculations in Court’s Exhibit 3,

plaintiffs are due $24,196.88 in attorney’s fees and $170.10 in costs for work performed on

Yeager and J.Y.’s case.

          In summary, the Court concludes that plaintiffs should be reimbursed as follows for work

performed by Houck:

                                           Attorney’s Fees          Costs                   Total Amount Due
    Lakesia Brighthaupt and J.B.                   $23,996.63                         n/a                    $23,996.63
    Monica Browne and M.Y.                         $18,923.63                         n/a                    $18,923.63
    Ja’Quelle Yeager and J.Y.                      $24,196.88                  $170.10                       $24,366.98
    TOTAL DUE:                                                                                               $67,287.24

          For the reasons stated above, it is, therefore, hereby,


9
 See Gary G. v. El Paso Indep. Sch. Dist., 632 F.3d 201, 210 (5th Cir. 2011) (“[W]e do not hold that every plaintiff
rejecting a settlement offer because it does not include such fees, is per se, not substantially justified in rejecting it.”)
(emphasis in original).
                                                             13
       ORDERED that Plaintiffs’ Motion for Summary Judgment [#14] is DENIED. It is

further, hereby,

       ORDERED that Defendant’s Opposition to Plaintiffs’ Motion for Summary Judgment and

Cross-Motion for Summary Judgment [#16] is GRANTED in part and DENIED in part.

       SO ORDERED.                                                   Digitally signed by John M. Facciola
                                                                     DN: c=US,
                                                                     email=john_m._facciola@dcd.uscour
                                                                     ts.gov, o=United States District Court
                                                                     for the District of Columbia, cn=John
                                                                     M. Facciola
                                                                     Date: 2014.04.02 09:24:20 -04'00'
                                                _____________________________
                                                JOHN M. FACCIOLA
                                                UNITED STATES MAGISTRATE JUDGE




                                           14
                                                             Lakesia Brighthaupt and J.B.
                                                           Brighthaupt, et al. v. DC 13-1294

 Date of                                                                        Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                       Attorney                                                 Costs
 Service                                                                       Claimed    Allowed Claimed     Allowed              Allowed

          TC with mother who went to IEP meeting today for
          J. They refused to evaluate, despite her request.
          Mother said she was referred by social worker
9/20/2012 from DC agency. Discussed her legal rights if DCPS         CH          0.2           0.2   $435.00   $333.75             $66.75
          did not agree to evaluate and should have.
          Mother agrees she would like to meet and pursue
          legal case.
          Rec/rev IEP and meeting notes mother faxed to
9/20/2012 me. IEP is not based on any evaluations and [is]            CH         0.6           0.6   $435.00   $333.75             $200.25
          vague and not measurable.
          Meeting with client. Went through the records she
          brought and took an extensive educational history.
          Explained the legal process, and parent agreed to
9/25/2012                                                             CH          2            2     $435.00   $333.75             $667.50
          move forward, as I told her that she has a legal
          case against DCPS for not evaluating J for at least 6
          years.
10/2/2012 Records request to DCPS and Kelly Miller.                   CH         0.5           0.5   $435.00   $333.75             $166.88
          Refer case to educational consultant Twilah
10/2/2012 Anthony to assist in preparing case, including              CH         0.4           0.4   $435.00   $333.75             $133.50
          meeting with student [and] informal testing.
10/5/2012 Arrange to pick up records from Kelly Miller.               CH         0.1           0.1   $435.00   $333.75             $33.38
10/5/2012                                                             CH         1.6           1.6   $435.00   $333.75             $534.00
          Begin reviewing educational file from Kelly Miller.
          Rec/rev results of informal testing performed by
          educational consultant Twilah Anthony. J is very
10/6/2012                                                             CH         0.5           0.5   $435.00   $333.75             $166.88
          low in all areas, has muscular dystrophy and
          serious mobility issues.
          Continue reviewing file picked up from Kelly Miller,
10/6/2012                                                             CH         0.7           0.7   $435.00   $333.75             $233.63
          several IEPs, but no evaluations.




                                                                           1
                                                              Lakesia Brighthaupt and J.B.
                                                            Brighthaupt, et al. v. DC 13-1294

 Date of                                                                         Hours      Hours Hourly Rate Hourly Rate            Total
                                 Description                         Attorney                                               Costs
 Service                                                                        Claimed    Allowed Claimed     Allowed              Allowed
             Continue reviwing file and developing educational
             history to include as background information in HR.
10/7/2012                                                              CH         1.3           1.3   $435.00   $333.75             $433.88
             No evaluations, but many progress reports and
             some discipline papers.
             Begin drafting HR for failure to evaluate and failure
10/10/2012                                                             CH          1            1     $435.00   $333.75             $333.75
             to develop adequate IEPs.
             Continue drafting HR, including researching statute
             requiring parent's signature if team determines not
10/11/2012   to evaluate student at triennial meeting. Parent is       CH          1            1     $435.00   $333.75             $333.75
             required to give consent in writing, otherwise DCPS
             is required to evaluate.
             Meet with parent to review HR and gain her
10/12/2012   approval, pending some minor changes. Went                CH         0.3           0.3   $435.00   $333.75             $100.13
             over educational history in detail.

10/13/2012                                                             CH         1.5           1.5   $435.00   $333.75             $500.63
             Complete HR. 31 factual allegations and 5 issues.
10/15/2012   File HR with SHO and OGC.                                 CH         0.1           0.1   $435.00   $333.75             $33.38
10/17/2012   Rec/rev hearing notice. Massey/Washington.                CH         0.1           0.1   $435.00   $333.75             $33.38
             Rec/rev initial order from HO. Calendar dates and
10/18/2012                                                             CH         0.2           0.2   $435.00   $333.75             $66.75
             instructions.
             Rec/rev DCPS response to HR, denies that DCPS
10/25/2012   has violated rights, even though there are no             CH         0.3           0.3   $435.00   $333.75             $100.13
             evaluations in his file.
             TC with mother to discuss DCPS response, which
             essentially states that the mother has not been
10/26/2012                                                             CH         0.2           0.2   $435.00   $333.75             $66.75
             truthful. Mother confirms again her statements
             and desire to go forward.
             Negotiate date for prehearing conf with HO and
11/13/2012                                                             CH         0.3           0.3   $435.00   $333.75             $100.13
             OGC.

11/18/2012                                                             CH         0.5           0.5   $435.00   $333.75             $166.88
             Prepare for participation in prehearing conference.


                                                                            2
                                                            Lakesia Brighthaupt and J.B.
                                                          Brighthaupt, et al. v. DC 13-1294

  Date of                                                                      Hours      Hours Hourly Rate Hourly Rate            Total
                                 Description                       Attorney                                               Costs
  Service                                                                     Claimed    Allowed Claimed     Allowed              Allowed

11/19/2012 Participate in prehearing conference.                     CH         0.4           0.4   $435.00   $333.75             $133.50
11/19/2012 Negotiate date for RM with OSE                            CH         0.2           0.2   $435.00   $333.75             $66.75
           Rec/rev PHO, certifying all issues requested. Note
11/21/2012                                                           CH         0.4           0.4   $435.00   $333.75             $133.50
           all requ[ire]ments for Petitioner to follow.
11/27/2012 Prepare mother for RM.                                    CH         0.7           0.7   $435.00   $333.75             $233.63
11/28/2012 Participate in RM.                                        TA          0             0    $435.00   $333.75              $0.00
           Review all documents from RM, including notes
11/30/2012                                                           CH         0.5           0.5   $435.00   $333.75             $166.88
           and disposition forms.
           Notify HO, at her request, of status of case
11/30/2012                                                           CH         0.2           0.2   $435.00   $333.75             $66.75
           following RM.
           Begin hearing preparation by reviewing all IEPs and
           talking with educational consultant to determine
11/30/2012 what evaluations we will need expert witnesses            CH         1.5           1.5   $435.00   $333.75             $500.63
           for. Determine we need an expert for every
           evaluation we are re[]questing.
           TC with Dr. Zeitlin requesting that she testify as an
11/30/2012 expert witness at DPH as to why updated                   CH         0.3           0.3   $435.00   $333.75             $100.13
           evaluation is n[e]cessary.
           Contact Tracey Ellis. OT by phone to see if she will
12/1/2012 review file and testify as to why J requires[] an OT       CH         0.3           0.3   $435.00   $333.75             $100.13
           evaluation. Agrees to testify by phone.
           Contact Dr. Paleg, PT, by phone to see if she will be
12/1/2014 willing to testify at hearing as expert witness. Sent      CH         0.2           0.2   $435.00   $333.75             $66.75
           her file for her review.
12/2/2012 Begin preparing disclosures for DPH.                       CH         1.5           1.5   $435.00   $333.75             $500.63
           TC with Dr. P[a]leg, who agrees to testify. She will
12/2/2012                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
           meet with student.
           Prepare brief regarding all witnesses' testimony,
12/3/2012                                                            CH         0.7           0.7   $435.00   $333.75             $233.63
           per HO's request.




                                                                          3
                                                             Lakesia Brighthaupt and J.B.
                                                           Brighthaupt, et al. v. DC 13-1294

 Date of                                                                        Hours      Hours Hourly Rate Hourly Rate            Total
                                 Description                       Attorney                                                Costs
 Service                                                                       Claimed    Allowed Claimed     Allowed              Allowed
             Continue preparing disclosures, complete. 17
12/3/2012    documents, 7 witnesses, all except parent to             CH          2            2     $435.00   $333.75             $667.50
             qualify as expert.
             Rec/rev DCPS disclosures. 7 witnesses, all
12/4/2012    testifying as to why J does not need to receive          CH         0.3           0.3   $435.00   $333.75             $100.13
             triennial evaluations.
12/4/2012    File disclosures with OGC, HO, and SHO.                  CH         0.1           0.1   $435.00   $333.75             $33.38
             Send disclosures, both DCPS and Pet's to all
12/4/2012                                                             CH         0.2           0.2   $435.00   $333.75             $66.75
             witnesses.
             Research DCPS witnesses, inc. qualifications, as
12/6/2012    they will testify as to why J does not require           CH         0.7           0.7   $435.00   $333.75             $233.63
             evaluations in 6 years.
12/7/2012    Prepare opening and closing statements for DPH.          CH          1             1    $435.00   $333.75             $333.75
12/7/2012    Prepare all questions for witnesses and send.            CH         2.2           2.2   $435.00   $333.75             $734.25
             Tconf with Dr. Zeitlin to prepare her for DPH.
12/8/2012                                                             CH         0.3           0.3   $435.00   $333.75             $100.13
             Agrees to be present in person.
             Tconf with Dr. P[a]leg to prepare her to testify as
12/8/2012                                                             CH         0.2           0.2   $435.00   $333.75             $66.75
             PT expert. She will participate by phone.
12/9/2012    Tconf with Tracey Ellis to prepare her for DPH.          CH         0.5           0.5   $435.00   $333.75             $166.88
             Meet with parent and [J] to prepare them for
12/10/2012   hearing. Many role plays and went over questions         CH         2.7           2.7   $435.00   $333.75             $901.13
             for direct and cross in detail.
             Meet with Twilah Anthony, advocate to prepare
             for DPH. Prepare questions with her and go over
12/10/2012                                                            CH         2.3           2.3   $435.00   $333.75             $767.63
             all her notes from her several meetings with
             mother and J.
             Revise questions for witnessses after talking with
12/10/2012                                                            CH          1            1     $435.00   $333.75             $333.75
             each of them.
             Continue preparing for hearing by revising opening
12/10/2012                                                            CH         0.4           0.4   $435.00   $333.75             $133.50
             and closing statements.
12/10/2012   Final review of file, all documents.                     CH          2            2     $435.00   $333.75             $667.50


                                                                           4
                                                             Lakesia Brighthaupt and J.B.
                                                           Brighthaupt, et al. v. DC 13-1294

  Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                 Description                        Attorney                                               Costs
  Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed
           Participate in DPH, agree that 2nd issue will be
           subsumed into 1st issue and that the only relief we
12/11/2012                                                            CH          6            6     $435.00   $333.75             $2,002.50
           are seeking is ind evaluations (8). Petitioner calls 6
           witnesses, and DCPS calls 5 witnesses.
12/11/2012 Meet with parent after hearing to debrief.                 CH         0.5           0.5   $435.00   $333.75             $166.88
           Rec/rev HOD. Prevailed in every area, ordered 8
12/28/2012                                                            CH         0.5           0.5   $435.00   $333.75             $166.88
           independent evaluations.

 1/3/2013                                                             CH         0.2           0.2   $435.00   $333.75              $66.75
             Rec/rev IEE authorization letter for 8 evaluations.
             Research developmental optomotry evaluators to
 1/5/2013    determine who to use. Decide to refer to Dr.             CH          1            1     $435.00   $333.75             $333.75
             Zoller, who will bill DCPS.

             Confer with Dr. Ginny P[a]leg, PT, to determine if
 1/8/2013                                                             CH         0.2           0.2   $435.00   $333.75              $66.75
             she can perform APE evaluation, as well as PT. Dr.
             P[a]leg confirms she can do both and will bill DCPS.
             Begin research to find independent audiologist
1/14/2013    who will evaluat[e] and bill DCPS at the rate DCPS       CH          1            1     $435.00   $333.75             $333.75
             will pay.
1/15/2013    Refer PT and APE evaluation to Dr. P[a]leg.              CH         0.4           0.4   $435.00   $333.75             $133.50
             Online and phone resesarch re. ind evaluations and
1/15/2013    who is qualified and who will perform them at            CH         0.2           0.2   $435.00   $333.75              $66.75
             DCPS rate. Specifically S/L and audiologist.
             Refer developmental vision evaluation to Dr.
1/15/2013                                                             CH         0.5           0.5   $435.00   $333.75             $166.88
             Zoller.
             Continue search for audiologist. Dr. Ruth Boyd will
1/15/2013                                                             CH         0.2           0.2   $435.00   $333.75              $66.75
             do evaluation.
             Refer audiological evaluation to Dr. Boyd, including
1/15/2013                                                             CH         0.5           0.5   $435.00   $333.75             $166.88
             telephone call to discuss case.
             Refer speech/language evaluation to Dr. Boyd,
1/15/2013                                                             CH         0.2           0.2   $435.00   $333.75              $66.75
             who can do both audiological and S/L.


                                                                           5
                                                           Lakesia Brighthaupt and J.B.
                                                         Brighthaupt, et al. v. DC 13-1294

 Date of                                                                      Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                       Attorney                                                Costs
 Service                                                                     Claimed    Allowed Claimed     Allowed              Allowed


          Confer with Dr. P[a]leg who needs more
1/20/2013 information regarding J's disease, as i[n] what type      CH         0.3           0.3   $435.00   $333.75             $100.13
          of Muscular Dystrophy he has, it is important in
          knowing how to structure recommendations.
          Work with Dr. Zoller's office and parent to make
          arrangements for J to be transported to
1/20/2013                                                           CH         0.8           0.8   $435.00   $333.75             $267.00
          appointment, as he requires vehicle that can
          accommodate wheel chair.
          Begin investigating OT evaluators to determine
          who can best evaluate student with MD and who
          will go to school. Most evaluators want student to
1/20/2013                                                           CH         0.7           0.7   $435.00   $333.75             $233.63
          come to office. This is not possible for this
          student, as mother does not have car, and he
          cannot take public transportation.
          Continue searching for OT evaluator, conclude to
1/25/2013                                                           CH         0.3           0.3   $435.00   $333.75             $100.13
          refer to Skills on the Hill.
          Many attempts over several days to get medical
          records from Children's Hospital, as Dr. P[a]leg
1/25/2013                                                           CH         1.5           1.5   $435.00   $333.75             $500.63
          believes that these records are necessary for her to
          perform adequate evaluation and report.
1/30/2013 Refer OT evaluation to Skills on the Hill.                CH         0.4           0.4   $435.00   $333.75             $133.50
          Rec/rev vision evaluation report from Dr. Zoller, a
 2/7/2013                                                           CH         0.5           0.5   $435.00   $333.75             $166.88
          complete developmental evaluation.

          Tconf with Dr. Zoller's office regarding statements
2/10/2013                                                           CH         0.2           0.2   $435.00   $333.75             $66.75
          in report that require further explanation. Dr.
          agrees to clarify her report and resend.
2/11/2013 Rec/rev audiological evaluation from Dr. Boyd.            CH         0.2           0.2   $435.00   $333.75             $66.75
          Rec/rev final vision report from Dr. Zoller and
2/14/2013                                                           CH         0.3           0.3   $435.00   $333.75             $100.13
          notify her that it is complete and acceptable.


                                                                         6
                                                          Lakesia Brighthaupt and J.B.
                                                        Brighthaupt, et al. v. DC 13-1294

 Date of                                                                     Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                      Attorney                                                Costs
 Service                                                                    Claimed    Allowed Claimed     Allowed              Allowed
            Ref comp psych ind evaluation to Dr. Zeitlin,
2/15/2013                                                          CH         0.4           0.4   $435.00   $333.75             $133.50
            including TC to discuss case.
            Rec/rev Speech/Language assessment from Dr.
2/25/2013                                                          CH         0.3           0.3   $435.00   $333.75             $100.13
            Boyd.
2/25/2013   Research assistive technology evaluators.              CH          1            1     $435.00   $333.75             $333.75
            Contact two AT evaluators, both want student to
2/26/2013                                                          CH         0.4           0.4   $435.00   $333.75             $133.50
            come to office.
            Tconf with Conaboy & Asso who will perform
2/27/2013                                                          CH         0.2           0.2   $435.00   $333.75             $66.75
            evaluation in school.

3/1/2013                                                           CH         0.4           0.4   $435.00   $333.75             $133.50
            Refer assistive technology evaluation to Conaboy.
            Continued corres with records department at
            Children's Hosp over several days trying to get
3/15/2013   medical records for Dr. Paleg. Finally received        CH         0.3           0.3   $435.00   $333.75             $100.13
            information as to where to fax request and faxed
            request.
            Letter to Children's Hosp requesting that medical
            records be expedited to me, as we need them in
3/15/2013                                                          CH         0.2           0.2   $435.00   $333.75             $66.75
            order to complete evaluations and determine
            placement for student.
 4/5/2013   Rec/rev OT evaluation report for Ms. Masci.            CH         0.4           0.4   $435.00   $333.75             $133.50
4/17/2013   Rec/rev comp psych report from Dr. Zeitlin.            CH         0.3           0.3   $435.00   $333.75             $100.13
            Rec/rev independent PT evaluation report from Dr.
4/18/2013                                                          CH         0.3           0.3   $435.00   $333.75             $100.13
            P[a]leg.
            Rec/rev independent adaptive PE report from Dr.
4/18/2013                                                          CH         0.2           0.2   $435.00   $333.75             $66.75
            P[a]leg.
            Provide 7 independent reports to SEC at Kelly
4/18/2013                                                          CH         0.2           0.2   $435.00   $333.75             $66.75
            Miller and CCM for HOD.
            TC with AT evaluator who needs to help in making
4/20/2013   sure J is available and in school for evaluation.      CH         0.2           0.2   $435.00   $333.75             $66.75
            Confirm with mother.


                                                                        7
                                                            Lakesia Brighthaupt and J.B.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                        Attorney                                               Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed

5/6/2013                                                             CH         0.3           0.3   $435.00   $333.75             $100.13
            Rec/rev assistive technology report from Conaboy.
5/7/2013    Provide last of 8 reports to DCPS.                       CH         0.1           0.1   $435.00   $333.75              $33.38
            Letter to DCPS requesting that they schedule
5/7/2013                                                             CH         0.2           0.2   $435.00   $333.75              $66.75
            meeting pursuant to HOD.
            Tconf with Kristin Conaboy who explains meaning
            of her report and recommendations to me, so that
5/10/2013                                                            CH         0.5           0.5   $435.00   $333.75             $166.88
            I can explain to mother and J. Atty unfamiliar with
            assistive technology evaluations.
            Corres with SEC at Kelly Miller regarding our
            request that DCPS provide us with reviews of ind
5/15/2013                                                            CH         0.4           0.4   $435.00   $333.75             $133.50
            evaluations prior to meeting, in order to facilitate
            process.
            Meet with parent, advocate, and J to begin
 5/20/13                                                             CH          2            2     $435.00   $333.75             $667.50
            reviewing all evaluation reports (1st 4 of 8).
            Corres with SEC at Kelly Miller stating he is not
5/20/2013   required by law to provide any information prior to      CH         0.2           0.2   $435.00   $333.75              $66.75
            meeting and will not do so.
            Second meeting with parent, advocate, and J to
5/25/2013   review next group of 4 independent evaluation            CH         1.7           1.7   $435.00   $333.75             $567.38
            reports.
5/25/2013   Begin preparing for IEP meeting per HOD.                 CH          1             1    $435.00   $333.75             $333.75
5/28/2013   Continue preparing for IEP meeting per HOD.              CH         0.5           0.5   $435.00   $333.75             $166.88
            Meet with parent and advocate prior to IEP
5/29/2013                                                            CH          1            1     $435.00   $333.75             $333.75
            meeting for final preparation.
            Participate, along with parent and advocate in IEP
            meeting held pursuant to HOD. DCPS had 8
5/29/2013   evaluators present to review all 8 independent           CH         3.5           3.5   $435.00   $333.75             $1,168.13
            evaluations. Each one had a written report, but
            had not provided it before today.



                                                                          8
                                                          Lakesia Brighthaupt and J.B.
                                                        Brighthaupt, et al. v. DC 13-1294

 Date of                                                                     Hours      Hours Hourly Rate Hourly Rate             Total
                               Description                       Attorney                                               Costs
 Service                                                                    Claimed    Allowed Claimed     Allowed               Allowed
          Tconf with parent and advocate to debrief after IEP
          meeting. Determine that we will not accept IEP.
5/30/2013 Parent will not sign her agreement. Refused to           CH         0.4           0.4    $435.00   $333.75             $133.50
          provide OT and PT for student with multiple
          disabilities.
 6/4/2013 Rec/rev IEP from SEC at Kelly Miller.                    CH          1             1     $435.00   $333.75             $333.75
          Rec/rev eligibility determination worksheets from
 6/4/2013                                                          CH         0.6           0.6    $435.00   $333.75             $200.25
          SEC at Kelly Miller.
          Meet with parent after sending IEP and eligibility
6/12/2013 determination papers to her. Agree that I will           CH         0.4           0.4    $435.00   $333.75             $133.50
          write letter to school explaining why we reject.
          Prepare letter to SEC at Kelly Miller rejecting IEP,
6/12/2013 but confirming that parent wants it implemented,         CH         0.3           0.3    $435.00   $333.75             $100.13
          she will not sign her agreement.
                                                                                            71.9                                $23,996.63




                                                                        9
                                                             Monica Browne and M.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

 Date of                                                                      Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                        Attorney                                               Costs
 Service                                                                     Claimed    Allowed Claimed     Allowed              Allowed
            Rec call from admissions director at Ivymount
            referring me case. Parents came in concerned that
1/7/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
            their son was scheduled to graduate from High
            Road and is not prepared for any transition.
            TC with parents regarding M. Want to take
1/8/2013    whatever legal steps are necessary to prevent a         CH         0.2           0.2   $435.00   $333.75             $66.75
            premature exit from sped.
            Meet with parents to begin process of preparing
1/11/2013   legal case. Parents bring documents and take            CH         1.5           1.5   $435.00   $333.75             $500.63
            extensive educational history.
            Records request to James E. Brown & Asso who
1/11/2013   was attorney before they downsized and referred         CH         0.4           0.4   $435.00   $333.75             $133.50
            clients out.
            Records request to pro bono attorneys from
            Children's Law Center, who clients do not believe
1/11/2013                                                           CH         0.3           0.3   $435.00   $333.75             $100.13
            are fully understanding their case. CLC attorneys
            took case from JEBrown.
            Send letter signed by parents releasing pro bono
1/11/2013                                                           CH         0.1           0.1   $435.00   $333.75             $33.38
            attorneys
            TC with Miguel Hull with JEB to review case history
            with him. He also says that he provided most
1/14/2013                                                           CH         0.3           0.3   $435.00   $333.75             $100.13
            documents to new lawyers, but has everything
            scanned and will send to me.
1/14/2013   Rec 400 pages of documents from JEB fim.                CH         0.2           0.2   $435.00   $333.75             $66.75
            TC with pro bono attorneys regarding records I
1/16/2013   need. They agree to email me all documents they         CH         0.1           0.1   $435.00   $333.75             $33.38
            have.
            Received files from pro bono attorney, apears to
1/18/2013   be many duplicates. Determine I do not need to          CH         0.3           0.3   $435.00   $333.75             $100.13
            review JEB files.



                                                                         1
                                                              Monica Browne and M.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                       Attorney                                                Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed

            Begin reviewing educational files from prior
1/18/2013                                                           CH          2.5           2.5   $435.00   $333.75             $834.38
            attorneys, more than 300 pages.
            Continue reviewing files, taking whatI need, and
1/20/2013                                                           CH           3            3     $435.00   $333.75             $1,001.25
            beginning to draft educational record.
            TC with father regarding case status and discuss
1/20/2013                                                           CH          0.2           0.2   $435.00   $333.75              $66.75
            when I can file complaint.
            Continue reviewing files and developing
1/21/2013                                                           CH           2            2     $435.00   $333.75             $667.50
            educational record.
            Complete file review through 8/30/12, when
1/23/2013   clients were dismissed by JEB and went to probono       CH          0.3           0.3   $435.00   $333.75             $100.13
            attorneys.
            Begin reviewing file from Sept 2012 through Jan
            2013. Consists mainly of requests to fund ind
1/25/2013                                                           CH           1            1     $435.00   $333.75             $333.75
            evaluations, due to disagreement with DCPS
            evaluations.
            Continue reviewing documents. Five requests to
2/1/2013    DCPS to fund evaluations, cannot find one reply         CH          0.5           0.5   $435.00   $333.75             $166.88
            from DCPS.
            TC with prior attorney confirming that no one from
2/4/2013    DCPS ever responded to their several requests to        CH          0.1           0.1   $435.00   $333.75              $33.38
            fund ind e[v]aluations.

            Review in detail the evaluation report that parents
2/6/2013    obtained independently, a S/L report that is 19         CH           1            1     $435.00   $333.75             $333.75
            pages long, plus a school observation report to
            accompany it. Extremely comprehensive.
            First TC with ind S/L evaluator, who confirms that
            she has not been paid. I explained to her that I
2/6/2013    would be filing for funding. Explained that DCPS        CH          0.2           0.2   $435.00   $333.75              $66.75
            pays only $807 for S/L evaluation. Her fee is
            $1900.


                                                                         2
                                                              Monica Browne and M.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                       Attorney                                                Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed
            Further file review. Determine that ind S/L was
2/6/2013    sent to DCPS on 10/12/12. Now, 4 months later, it       CH          0.4           0.4   $435.00   $333.75             $133.50
            has still not been reviewed.
            2nd meeting with parents, who are insistent that
            we file to get these evaluations funded as soon as
2/7/2013                                                            CH          1.5           1.5   $435.00   $333.75             $500.63
            possible, as it is clear that DCPS will not be
            responding.
            Meet with parents to review independent S/L
            report with them. They have it, but no one had
            [ever gone] over it with them and discussed the
2/8/2013    findings. They are now more intent than ever to         CH           1            1     $435.00   $333.75             $333.75
            file complaint for reimbursement for S/L and for
            funding for the comp psych that has been
            requested twice with no reply.
            Begin drafting HR. Determine after speaking with
            parents that we will file this time only on getting
2/10/2013   evaluations funded, as first step in trying to stop     CH           1            1     $435.00   $333.75             $333.75
            graduation process, but the graduation is
            premature at this time.
2/11/2013   Continue drafting HR, focusing on factual issues.       CH          1.7           1.7   $435.00   $333.75             $567.38
            Meet with parents to review HR, make sure all
            factual allegations are correct and obtain their
2/11/2013                                                           CH          0.3           0.3   $435.00   $333.75             $100.13
            approval to file. Discussed several corrections and
            then can file.
2/12/2013   Correct HR, per meeting with parents.                   CH          0.2           0.2   $435.00   $333.75             $66.75
2/13/2013   File HR with OGC and SHO.                               CH          0.1           0.1   $435.00   $333.75             $33.38
            Rec/rev DCPS response denying all allegations in
2/19/2013                                                           CH          0.3           0.3   $435.00   $333.75             $100.13
            HR.
2/26/2013   Rec offer of settlement from DCPS.                      CH          0.3           0.3   $435.00   $333.75             $100.13
            Rec second and "final" offer of settlement from
2/28/2013                                                           CH          0.3           0.3   $435.00   $333.75             $100.13
            DCPS, this time from the OGC.


                                                                         3
                                                               Monica Browne and M.Y.
                                                           Brighthaupt, et al. v. DC 13-1294

 Date of                                                                        Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                        Attorney                                                Costs
 Service                                                                       Claimed    Allowed Claimed     Allowed              Allowed
            Meet with both parents to review DCPS' two
            proposed S[A]s. Go over pros and cons, parents
3/1/2013                                                             CH          0.7           0.7   $435.00   $333.75             $233.63
            refuse to give up comp. ed, which is the basis of
            their complaints. Parents reject both S[A]s.
            Corres with OGC rejecting both SAs and providing
3/1/2013                                                             CH          0.6           0.6   $435.00   $333.75             $200.25
            basis for rejection for each one.
            Speak with two psychologists with experience
            evaluating students with autism. Neither will
3/1/2013                                                             CH          0.5           0.5   $435.00   $333.75             $166.88
            evaluate for DCPS rates, confirming our position in
            HR.
            Rec/rev DCPS Motion to Dismiss due to failure to
3/4/2013                                                             CH          0.3           0.3   $435.00   $333.75             $100.13
            state a claim and mootness.
            Research case law cited in DCPS Motion and
3/4/2013                                                             CH          0.5           0.5   $435.00   $333.75             $166.88
            determine it is not relevant to this case.
            Tconf with Dr. Zeitlin. Explain situation with
            student and prior request for funding. She states
3/4/2013                                                             CH          0.3           0.3   $435.00   $333.75             $100.13
            this is difficult and complex case, cannot do it for
            DCPS rates.
            Tconf with parents regarding Dr. Zeitlin after
3/4/2013    sending them her CV. Parents agree to refer case         CH          0.2           0.2   $435.00   $333.75             $66.75
            to Dr. Zeitlin to evaluate.
3/5/2013    Refer ind comp psych evaluation to Dr. Zeitlin.          CH          0.3           0.3   $435.00   $333.75             $100.13
3/6/2013                                                             CH           1            1     $435.00   $333.75             $333.75
          Begin drafting response to DCPS motion to dismiss.
          Continue drafting response to motion to dismiss,
 3/7/2013                                                            CH          1.2           1.2   $435.00   $333.75             $400.50
          inc required research.
          File Pet's response to DCPS motion to dismiss with
 3/8/2013                                                            CH          0.1           0.1   $435.00   $333.75             $33.38
          OGC and SHO.
3/10/2013 Prepare for PHC by reviewing records and law.              CH          0.7           0.7   $435.00   $333.75             $233.63
3/11/2013 Participate in PHC.                                        CH          0.8           0.8   $435.00   $333.75             $267.00
3/12/2013 Prehearing Order from HO Dietrich                          CH          0.3           0.3   $435.00   $333.75             $100.13


                                                                          4
                                                            Monica Browne and M.Y.
                                                        Brighthaupt, et al. v. DC 13-1294

 Date of                                                                     Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                      Attorney                                                Costs
 Service                                                                    Claimed    Allowed Claimed     Allowed              Allowed

3/12/2013 TC with parents to discuss results of PHC.              CH          0.2           0.2   $435.00   $333.75             $66.75
3/13/2013 Rec/rev Order Denying DCPS Motion to Disimss.           CH          0.3           0.3   $435.00   $333.75             $100.13
          Compile all emails previously sent to DCPS by prior
          counsel [to] determine that they are complete, per
3/15/2013                                                         CH          0.5           0.5   $435.00   $333.75             $166.88
          her request and per agreement at the prehearing
          conference.
          Send all emails regarding evaluations to Maya W.
3/15/2013                                                         CH          0.1           0.1   $435.00   $333.75             $33.38
          per her request and our agreement at PHC.
3/18/2013 Rec/rev DCPS' Second Motion to Dismiss.                 CH          0.4           0.4   $435.00   $333.75             $133.50
          Rec/rev notice from SHO that HO Dietrich is
3/19/2013                                                          CH         0.1           0.1   $435.00   $333.75             $33.38
          removed from case and HO Massey is assigned.
          Prepare response to DCPS' second motion to
3/20/2013 dismiss, including more research and consult with        CH         1.2           1.2   $435.00   $333.75             $400.50
          colleagues.
          Rec/rev Dr. Zeitlin's comprehensive psychological
3/21/2013                                                          CH         0.5           0.5   $435.00   $333.75             $166.88
          evaluation per HOD.
3/21/2013 File response to DCPS' second Motion to Dismiss.         CH         0.1           0.1   $435.00   $333.75             $33.38
          Meet with parents to review Dr. Zeitlin's report.
3/25/2013                                                          CH         0.5           0.5   $435.00   $333.75             $166.88
          Confirms dx of autism.
          Rec/rev invoice from Weinfeld, Inc. for S/L
 4/1/2013                                                          CH         0.1           0.1   $435.00   $333.75             $33.38
          evaluation.
          Rec/rev invoice from Dr. Zeitlin for comp psych
 4/1/2013                                                          CH         0.1           0.1   $435.00   $333.75             $33.38
          evaluation.
          Rec/rev HO Massey's Order denying DCPS' second
 4/5/2013                                                          CH         0.3           0.3   $435.00   $333.75             $100.13
          Motion to Dismiss
          Begin preparing disclosures, as hearing will be
 4/6/2013                                                          CH         1.5           1.5   $435.00   $333.75             $500.63
          going forward.
 4/7/2013 Continue preparing disclosures.                          CH         0.5           0.5   $435.00   $333.75             $166.88
          File Disclosures with SHO. 26 documents, 7
 4/8/2013                                                          CH         0.1           0.1   $435.00   $333.75             $33.38
          witnesses, 2 experts.
 4/8/2013 Rec/rev DCPS disclosures.                                CH         0.5           0.5   $435.00   $333.75             $166.88


                                                                        5
                                                              Monica Browne and M.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                      Attorney                                                 Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed


4/9/2013  TC with Dr. Zeitlin regarding market rates to make         CH         0.2           0.2   $435.00   $333.75             $66.75
          sure she has data to back up her statements.
          Meet with parents to prepare them for DPH.
          Parents need to be prepared for extensive cross
4/10/2013                                                            CH          2            2     $435.00   $333.75             $667.50
          regarding their requests for add'l funding over
          superintendent's guidelines.
          Tconf with S/L evaluator, hearing prep. She may
4/10/2013 have to def[e]nd her evaluation and discuss her            CH         0.5           0.5   $435.00   $333.75             $166.88
          rates.
          Tconf with Dr. Zeitlin regarding need for her to
4/10/2013 possibly defend her evaluation and to discuss              CH         0.4           0.4   $435.00   $333.75             $133.50
          market rates from her research.

4/10/2013 Prepare for DPH by writing opening and closing             CH          2            2     $435.00   $333.75             $667.50
          statements and all questions for expert witnesses.

            Prepare for DPH by reviewing all documents, case
4/12/2013                                                            CH         1.7           1.7   $435.00   $333.75             $567.38
            law regarding market rates for evaluations, esp in
            DC, where superintendent's guidelines prevail.

          Participate in DPH, DCPS comes to hearing stating
          it will comply with parent's request for additional
4/13/2013                                                            CH         1.8           1.8   $435.00   $333.75             $600.75
          funding at market rates for evals. Much discussion
          as to how to proceed. HO determines to issue
          order. DCPS does not object.
          Receive/review HOD. Orders that evaluators be
4/14/2013 reimbursed at market rates for their evaluations,          CH         0.5           0.5   $435.00   $333.75             $166.88
          due to DCPS' failure to respond to requests.

4/15/2013                                                            CH         0.1           0.1   $435.00   $333.75             $33.38
            Rec/rev revised HOD to correct error on last page.


                                                                          6
                                                             Monica Browne and M.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                        Attorney                                               Costs
Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed

           Corres, several, with OGC regarding wording of IEE
5/1/2013                                                            CH         0.7           0.7   $435.00   $333.75             $233.63
           letters for evalutors to submit for funding.
           Discussion and continued corres back and forth
           with OGH regarding wording of IEE authorization
5/2/2013                                                            CH         0.2           0.2   $435.00   $333.75              $66.75
           per HOD. OGC declines to word authorization to
           make it easier for evaluators to obtain payment.
           Prepare for IEP meeting per HOD by reviewing all
5/2/2013                                                            CH          1            1     $435.00   $333.75             $333.75
           documents.
           Prepare for IEP meeting by conferencing with Dr.
5/2/2013   Zeitlin and Dr. Spencer, who will speak on behalf of     CH         1.2           1.2   $435.00   $333.75             $400.50
           their reports, per HOD.
           Meet with parents prior to meeting per HOD to
5/2/2013                                                            CH          1            1     $435.00   $333.75             $333.75
           prepare for meeting.
           Participate in MDT meeting to review the two
           independent reports, determine new eligibility, if
           warranted, revise IEP, and determine placement.
           DCPS team agreed after 4 hours to change
5/3/2013   disability to Autism and to delay graduation, as a       CH         3.5           3.5   $435.00   $333.75             $1,168.13
           result. DCPS did not revise IEP, but agreed to
           revise and send to us. We will then determine if a
           second meeting is necessary. DCPS refused to
           discuss placement.

           Meet with parents following meeting. Very
5/3/2013   pleased that we conviced DCPS to change disability       CH         0.5           0.5   $435.00   $333.75             $166.88
           classification and delay graduation as a result.
           Conce[rn]ed that DCPS still hasn't revised the IEP.




                                                                         7
                                                              Monica Browne and M.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                        Attorney                                               Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed
            Conf with parents and relatives who attended
            meeting today regarding actions of LEA
            representative and intention to file complaint due
5/3/2013                                                             CH         0.3           0.3   $435.00   $333.75             $100.13
            to her expressed anger over team agreeing to
            change disability over her wishes and her out of
            control behavior.
            TC with Dr. Zeitlin who wants to write letter
5/3/2013                                                             CH         0.2           0.2   $435.00   $333.75             $66.75
            regarding LEA's out of control actions.
            TC with Dr. Spencer, who states she was appalled
5/3/2013    at LEA's behavior and would like to write letter in      CH         0.2           0.2   $435.00   $333.75             $66.75
            support of a complaint.
            Letter to OGC explaining that I will ask evaluators
            to submit their invoices based on what OGC says
5/3/2013                                                             CH         0.3           0.3   $435.00   $333.75             $100.13
            will suffice, and that we will come back to OGC if
            declined.

          Correspondence with Ben Persett regarding
5/8/2013                                                             CH         0.3           0.3   $435.00   $333.75             $100.13
          implementation of HOD. He assures parents that
          IEP will be completed and in our hands by 5/10/13.
          TC with parents regarding requesting that DCPS
          change placement to Frost School, as it has a
 5/9/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
          program for students on the Autism spectrum.
          Agree to try to do this without filing a complaint.
          Correspondence with Ben Persett regarding IEP
          due today. State that parents will file HR for failure
5/10/2013                                                            CH         0.4           0.4   $435.00   $333.75             $133.50
          to comply to HOD if we do not get the IEP by
          Monday.




                                                                          8
                                                             Monica Browne and M.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

 Date of                                                                      Hours      Hours Hourly Rate Hourly Rate             Total
                                Description                       Attorney                                               Costs
 Service                                                                     Claimed    Allowed Claimed     Allowed               Allowed


          Rec/rev IEP drafted by HRA. Disability classification
          is changed to Autism. IEP is essentially the same
5/13/2013 IEP as was developed in October 2012. Compared            CH         1.1           1.1    $435.00   $333.75             $367.13
          both IEPs and only change is the addition of some
          common core standards. All goals are the same.
          The transition section is a photocopy.
          Rec/rev PWN changing to Autism. Statement
5/13/2013 regarding parents' agreement that DCPS can                CH         0.1           0.1    $435.00   $333.75             $33.38
          amend without a meeting is not correct.
          Confer with parents after emailing them the IEP.
          Agree that it is not as decided at the meeting or as
5/14/2013                                                           CH         0.3           0.3    $435.00   $333.75             $100.13
          written in the meeting notes. Parents wish to
          proceed with a legal claim.
                                                                                             56.7                                $18,923.63




                                                                         9
                                                             Ja’Quelle Yeager and J.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

  Date of                                                                     Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                      Attorney                                                Costs
  Service                                                                    Claimed    Allowed Claimed     Allowed              Allowed


           Initial meeting with mother after speaking with her
           on the phone about her child and potential legal
           case. Child is at Sharpe Health, she has severe CP,
           but receiving no services at Sharpe. Mother is
11/23/2012                                                         CH          1.5           1.5   $435.00   $333.75             $500.63
           there several times a week and observes. Mother
           has no evaluation reports and does not believe she
           has been evaluated in several years. Met her in
           her home and observed J. Mother wants to
           proceed with legal claim.
12/14/2012 Records requests to Sharpe Health and OSE.              CH          0.5           0.5   $435.00   $333.75             $166.88
           Review records mother gave me, which are
12/15/2012                                                         CH          0.3           0.3   $435.00   $333.75             $100.13
           progress reports only.
           Rec and begin reviewing records from Sharpe
           Health. 130 pages of service trackers and progress
 1/5/2013                                                          CH          1.7           1.7   $435.00   $333.75             $567.38
           reports and IEPs. Only one evaluation which is a
           developmental from 2009.
           Continue reviewing records and preparing
 1/7/2013                                                          CH          0.5           0.5   $435.00   $333.75             $166.88
           educational history in order to write HR.
           Review all service trackers and prepare
1/10/2013 spreadsheet in order to include information in           CH           2            2     $435.00   $333.75             $667.50
           hearing request and for comp ed purposes.
1/15/2013 Being drafting HR.                                       CH          0.7           0.7   $435.00   $333.75             $233.63
1/15/2013 Rev dev report, which is only evaluation in file.        CH          0.4           0.4   $435.00   $333.75             $133.50
           Send Dev report to 4 therapists for their expert
1/15/2013 opinion as to whether to request evaluations at a        CH          0.1           0.1   $435.00   $333.75             $33.38
           hearing.
           Continue drafting HR, inc several phone calls with
1/17/2013                                                          CH          2.5           2.5   $435.00   $333.75             $834.38
           mother to clarify facts.




                                                                        1
                                                                Ja’Quelle Yeager and J.Y.
                                                            Brighthaupt, et al. v. DC 13-1294

 Date of                                                                         Hours      Hours Hourly Rate Hourly Rate            Total
                                 Description                         Attorney                                               Costs
 Service                                                                        Claimed    Allowed Claimed     Allowed              Allowed


 1/18/13    Consult with psych after sending dev report to her         CH         0.2           0.2   $435.00   $333.75             $66.75
            to see if someone so low can be further evaluated.

          Consult with SL therapist after sending dev report
1/18/2013 to her to see if someone so low can be further               CH         0.2           0.2   $435.00   $333.75             $66.75
          evaluated and that we should ask for additional
          evaluation, to remain current, at hearing.

          Consult with OT therapist after sending dev report
1/18/2013 to her to see if someone so low can be further               CH         0.2           0.2   $435.00   $333.75             $66.75
          evaluated and that we should ask for additional
          evaluation, to remain current, at hearing.
          Consult with physical therapist after sending dev
          report to her to see if someone so low can be
1/18/2013 further evaluated and that we should ask for                 CH         0.2           0.2   $435.00   $333.75             $66.75
          additional evaluation, to remain current, at
          hearing.
1/20/2013 Continue drafting HR, reviewing documents.                   CH          1            1     $435.00   $333.75             $333.75

1/27/2013 Meet with mother to review HR and get her                    CH         0.8           0.8   $435.00   $333.75             $267.00
          approval. Mother corrected some facts and dates.
1/28/2013 Revise HR after speaking with mother.                        CH         0.4           0.4   $435.00   $333.75             $133.50
2/1/2013                                                               CH         0.1           0.1   $435.00   $333.75             $33.38
            File HR with OGC and SHO. 33 factual allegations.
            Rec/rev DCPS response to HR. Denied all
2/5/2013    allegations, stated J did not require services, as she     CH         0.4           0.4   $435.00   $333.75             $133.50
            is too low to benefit.
            Rec/rev order on timelines, etc. Calendar all dates
2/6/2013                                                               CH         0.2           0.2   $435.00   $333.75             $66.75
            and note all instructions.



                                                                            2
                                                              Ja’Quelle Yeager and J.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                        Attorney                                               Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed
            Share DCPS response with parent so that she will
2/6/2013    have understanding as to what we will be up              CH         0.2           0.2   $435.00   $333.75             $66.75
            against at hearing.
 2/8/2013   Negotiate RM date and time with DCPS.                    CH         0.4           0.4   $435.00   $333.75             $133.50
2/10/2013   Prepare mother for RM.                                   CH         0.5           0.5   $435.00   $333.75             $166.88
            Participate in RM. Case did not resolve, parties did
2/11/2013                                                            CH          0            0     $435.00   $333.75              $0.00
            not agree to shorten timeline.
            Rec/rev proposed SA from OGC. Does not allow
2/11/2013   for attorney fees and forces client to give up all       CH         0.4           0.4   $435.00   $333.75             $133.50
            comp ed.
            Meet with mother to review PSA, explain pros and
2/13/2013   cons of accepting, and mother determines she will        CH         0.6           0.6   $435.00   $333.75             $200.25
            not accept PSA.
            Corres with OGC rejecting PSA and explaining
2/13/2013                                                            CH         0.5           0.5   $435.00   $333.75             $166.88
            reasons for decision.
2/13/2013   Many emails back and forth trying to set PHC.            CH         0.4           0.4   $435.00   $333.75             $133.50

2/13/2013 Corres with Mr. Jaffe, copy HO, asking that he not         CH         0.3           0.3   $435.00   $333.75             $100.13
          involve HO in corres re attempting to settle case.
          Corres from HO asking Mr. Jaffe not to involve her
2/13/2013                                                            CH         0.3           0.3   $435.00   $333.75             $100.13
          in settlement talks.
2/13/2013 Rec/rev order regarding preharing subjects.                CH         0.2           0.2   $435.00   $333.75             $66.75
2/14/2013 Rec second PSA, this time pursuant to 1415(i)(3).          CH         0.3           0.3   $435.00   $333.75             $100.13
          Letter to HO Dietrich asking that she order Mr.
2/14/2013                                                            CH         0.4           0.4   $435.00   $333.75             $133.50
          Jaffe to stop involving her in set neg.
          Comm with mother regarding 2nd PSA. Mother
2/14/2013                                                            CH         0.3           0.3   $435.00   $333.75             $100.13
          rejects this, as well.
2/15/2013 Respond/counter DCPS PSA.                                  CH         0.5           0.5   $435.00   $333.75             $166.88
          Rev corres from Mr. Jaffe to HO stating that I am
2/15/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
          filing frivolous lawsuit.



                                                                          3
                                                                Ja’Quelle Yeager and J.Y.
                                                            Brighthaupt, et al. v. DC 13-1294

 Date of                                                                         Hours      Hours Hourly Rate Hourly Rate            Total
                                 Description                         Attorney                                               Costs
 Service                                                                        Claimed    Allowed Claimed     Allowed              Allowed

            Corres from HO asking that I file a motino to stop
2/15/2013                                                              CH         0.2           0.2   $435.00   $333.75             $66.75
            settlement talks from entering record.
            Rec/rev stronger letter from HO Dietrich asking
2/15/2013                                                              CH         0.2           0.2   $435.00   $333.75             $66.75
            Jaffe not to include her in set talks.
            Prepare motion to strike set negs from the record,
2/15/2013   specifically asking Mr. Jaffe to withdraw his offer of     CH         0.8           0.8   $435.00   $333.75             $267.00
            set from the HO record.
            Begin researching local rules and federal rules
2/16/2013                                                              CH          2            2     $435.00   $333.75             $667.50
            regarding set talks and offers of judgment.
            Consult with colleagues and review case law
2/16/2013   regarding using courts rules and FRCP as analogy           CH          1            1     $435.00   $333.75             $333.75
            here. Determine this is how to proceed.

            Review all emails back and forth with OGC, more
            than 30, to determine which ones involve
2/17/2013                                                              CH         1.2           1.2   $435.00   $333.75             $400.50
            settlement discussions, assemble these documents
            and prepare to include them as exhibits which
            should be excluded from the record.
2/17/2013   Prepare exhibits for filing.                               CH         0.4           0.4   $435.00   $333.75             $133.50
            Complete Memo in Support of Motion by
2/18/2013                                                              CH         2.5           2.5   $435.00   $333.75             $834.38
            continuing research and writing memo.
2/18/2013   Finalize memo in support of motion.                        CH         0.4           0.4   $435.00   $333.75             $133.50
            File Motion to Prohibit Settlement Negotiations
2/19/2013   from Entering Record, including all supporting             CH         0.1           0.1   $435.00   $333.75             $33.38
            documents.
            Rec/rev DCPS' response to Motion to Strike
2/19/2013                                                              CH         0.3           0.3   $435.00   $333.75             $100.13
            Settlement Negotia[t]ions from the Record.
            Prepare for PHC by reviewing all relevant records
2/21/2013                                                              CH         0.5           0.5   $435.00   $333.75             $166.88
            and notes from my research.




                                                                            4
                                                                Ja’Quelle Yeager and J.Y.
                                                            Brighthaupt, et al. v. DC 13-1294

 Date of                                                                         Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                        Attorney                                                 Costs
 Service                                                                        Claimed    Allowed Claimed     Allowed              Allowed


2/22/2013 Participate in prehearing conf. HO reframed issues          CH          1.2           1.2   $435.00   $333.75             $400.50
          into 5 separate issues and certified them for DPH.
2/24/2013 Rec/rev prehearing order.                                   CH          0.3           0.3   $435.00   $333.75             $100.13
          Rec/rev Order granting our Motion to strike
2/24/2013                                                             CH          0.4           0.4   $435.00   $333.75             $133.50
          settlement talks.
2/28/2013 Rec/rev DCPS' amended response to HR.                       CH          0.2           0.2   $435.00   $333.75             $66.75
          TC with mother to advise her of amended response
 3/1/2013                                                             CH          0.2           0.2   $435.00   $333.75             $66.75
          and explain implications.

            Corres with Jaffe requesting that he assist us in
3/1/2013                                                              CH          0.3           0.3   $435.00   $333.75             $100.13
            getting observers into classroom, as this is part of
            evaluation, and DCPS policy states it is allowed.

3/2/2013    Rec/rev DCPS obs policy report and form required          CH          0.3           0.3   $435.00   $333.75             $100.13
            for observers from SEC at Sharpe Health.
            Rec notification from OGC Jaffe that observers will
            not be allowed in classroom to observe J as part of
3/2/2013    the ind evaluation they are preparing for and for         CH          0.2           0.2   $435.00   $333.75             $66.75
            hearing preparation, despite authorization from
            SEC.
            Corres with SEC at Sharpe who states that she
3/2/2013    must reverse her position to allow observers into         CH          0.2           0.2   $435.00   $333.75             $66.75
            classroom, per advice from OGC.
            Second request to Mr. Jaffe for help, stating I will
3/3/2013                                                              CH          0.2           0.2   $435.00   $333.75             $66.75
            file motion if he does not cooperate.
            Final corres from Mr. Jaffe. He will not allow
3/3/2013                                                              CH          0.2           0.2   $435.00   $333.75             $66.75
            observers to enter Sharpe Health to observe.
            Begin drafting motion to allow observers into the
3/3/2013                                                              CH           1            1     $435.00   $333.75             $333.75
            classroom prior to hearing.



                                                                           5
                                                              Ja’Quelle Yeager and J.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                       Attorney                                                Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed
            Begin drafting Memo in Support of Motion, inc
            researching case law and OSEP documents
3/4/2013                                                            CH           2            2     $435.00   $333.75             $667.50
            regarding need to fully prepare for hearing by
            observing student.
            Continued extensive research from case law, OSEP
            documents, consu[l]tation with colleagues
            regarding parent's right to observe student in
3/4/2013                                                            CH          1.7           1.7   $435.00   $333.75             $567.38
            classroom or parent's advocate's right, inc if it
            relates to upcoming hearing. Determine that we
            have strong motion to submit.
            Review all possible exhibits, determine which to
3/5/2013                                                            CH          0.5           0.5   $435.00   $333.75             $166.88
            use, and assemble them for submission.
            Complete memo in support of motion to allow
3/6/2013                                                            CH           1            1     $435.00   $333.75             $333.75
            observers into classroom.
            File motion to Allow Independent Observers into
3/7/2013    Classroom to Observe, including memo, exhibits,         CH          0.1           0.1   $435.00   $333.75             $33.38
            and proposed order.
3/9/2013    Rec/rev DCPS response to our Motion.                    CH          0.3           0.3   $435.00   $333.75             $100.13
            Rec/rev order on our motion to Allow Observers
3/18/2013                                                           CH          0.4           0.4   $435.00   $333.75             $133.50
            into the Classroom. Granted.
            Corres with Jaffe as to how to set up observations,
3/18/2013   following our successful motion. Agree that I will      CH          0.3           0.3   $435.00   $333.75             $100.13
            deal directly with SEC.
            TCs with all 4 experts/evaluators regarding
            [whether] they will be allowed into school to
3/18/2013                                                           CH          0.5           0.5   $435.00   $333.75             $166.88
            observe and they should do so immediately,
            before disclosures are due on 3/20.
            Corres with Jaffe asking him to provide me with
            the name of DCPS employee who can bind the
3/18/2013                                                           CH          0.3           0.3   $435.00   $333.75             $100.13
            agency, so that I can determine who to talk to, per
            Dietrich's order. Jaffe refuses.


                                                                         6
                                                            Ja’Quelle Yeager and J.Y.
                                                        Brighthaupt, et al. v. DC 13-1294

 Date of                                                                     Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                      Attorney                                                Costs
 Service                                                                    Claimed    Allowed Claimed     Allowed              Allowed

3/18/2013 Receive new observation policy from SEC.                CH          0.3           0.3   $435.00   $333.75             $100.13
          Corres with all our observers, providing them the
          observation policy and confidentiality agreement
3/19/2013 and directing them to sign and provide short            CH          0.5           0.5   $435.00   $333.75             $166.88
          observation report within 2 days of their obs, per
          new DCPS policy.
          Many emails, back and forth regarding how SEC
          intends to handle new obs[e]rvation policy and
3/19/2013                                                         CH          0.7           0.7   $435.00   $333.75             $233.63
          agreement that our obs[e]rvers have to sign prior
          to entering classroom.
          Rec/rev ind PT obser[v]ation report. Recommends
          services and comp ed. Ask her to correct it to just
3/20/2013                                                         CH          0.4           0.4   $435.00   $333.75             $133.50
          reflect the classroom obs part, as that it what the
          order states.
          Begin reviewing all documents in order to
3/23/2013 determine what to submit for disclosures and start      CH          1.3           1.3   $435.00   $333.75             $433.88
          preparing disclosure letter.
3/24/2013 Continue preparing disclosures.                         CH          1.5           1.5   $435.00   $333.75             $500.63
3/26/2013 Rec/rev psych obs report.                               CH          0.3           0.3   $435.00   $333.75             $100.13
3/26/2013 Rec/rev S/L obs report.                                 CH          0.2           0.2   $435.00   $333.75             $66.75
3/26/2013 Rec/rev PT corrected obs report.                        CH          0.3           0.3   $435.00   $333.75             $100.13
3/26/2013 Rec/rev OT obs report.                                  CH          0.2           0.2   $435.00   $333.75             $66.75
          Continue preparing disclosures, inc providing
3/26/2013                                                         CH           4            4     $435.00   $333.75             $1,335.00
          thrust of testimony for all expert witnesses.
          File disclosures with OGC and SHO. 29 documents,
3/27/2013                                                         CH          0.1           0.1   $435.00   $333.75              $33.38
          4 expert witnesses.
3/27/2013 Notice to Jaffe that I did not receive disclosures.     CH          0.1           0.1   $435.00   $333.75              $33.38
          Begin hearing preparation by writing opening
3/28/2013                                                         CH          1.5           1.5   $435.00   $333.75             $500.63
          statement.
          Continue hearing preparaion by starting to prepare
3/28/2013                                                         CH           2            2     $435.00   $333.75             $667.50
          questions for all 4 experts.


                                                                       7
                                                             Ja’Quelle Yeager and J.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

 Date of                                                                      Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                       Attorney                                                Costs
 Service                                                                     Claimed    Allowed Claimed     Allowed              Allowed

          Continue preparing questions for experts and
3/29/2014                                                          CH           1            1     $435.00   $333.75             $333.75
          begin working on questions for mother.
          Send questions to each expert and make plans to
3/29/2013                                                          CH          0.1           0.1   $435.00   $333.75             $33.38
          prepare them.
 4/1/2013 Prepare Dr. Zeitlin for DPH.                             CH          0.3           0.3   $435.00   $333.75             $100.13
 4/1/2013 Prepare Dr. Paleg for DPH.                               CH          0.3           0.3   $435.00   $333.75             $100.13
 4/1/2013 Prepare Ms. Masci for DPH.                               CH          0.6           0.6   $435.00   $333.75             $200.25
 4/1/2013 Prepare Ms. Askew for DPH.                               CH          0.4           0.4   $435.00   $333.75             $133.50
          Rev prehearing order and determine to not to
 4/1/2013                                                          CH          0.3           0.3   $435.00   $333.75             $100.13
          forward on every issue.
          Prepare pleading, notice of withdrawal of issues 3
 4/2/2013                                                          CH          0.3           0.3   $435.00   $333.75             $100.13
          and 4 in complaint.
 4/2/2013 File pleading with SHO and OGC.                          CH          0.1           0.1   $435.00   $333.75             $33.38
          Meet with mother to prepare her for DPH,
          reviewed all obs reports and focused heavily on
 4/2/2013                                                          CH          2.2           2.2   $435.00   $333.75             $734.25
          facts of past two years, what she had observed in
          classroom, and potential cross x.
          Final hearing prep, go over all questions and
 4/2/2013                                                          CH          1.5           1.5   $435.00   $333.75             $500.63
          argument and disclosure documents.

            Participate in DPH. Hearing started 20 minutes
            late. OGC needed to print out documents and HO
4/3/2013    in conference with CHO. Parties agreed to recess       CH          2.3           2.3   $435.00   $333.75             $767.63
            for settlement discussion. Parties agreed to
            settlement terms and returned to hearing room to
            place settlement on the record in a Consent Order.
4/4/2013    Rec/rev Consent order as agreed to at DPH.             CH          0.3           0.3   $435.00   $333.75             $100.13




                                                                        8
                                                             Ja’Quelle Yeager and J.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

 Date of                                                                      Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                        Attorney                                               Costs
 Service                                                                     Claimed    Allowed Claimed     Allowed              Allowed
            Notify PT that she may go ahead and complete her
            evaluation. Discuss with her that she spent 2 hours
4/5/2013    in her observation and that she can write that          CH         0.3           0.3   $435.00   $333.75             $100.13
            report up, as she says she actually did a complete
            evaluation at the time.
            Notify OT that she can move forward with a full
4/5/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
            evaluation.
            Notify S/L therapist that she can move forward
4/5/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
            with a full evaluation.

4/8/2013                                                            CH         0.1           0.1   $435.00   $333.75             $33.38
            Rec/rev IEE letter authorizing evaluations per HOD.
4/11/2013   Rec/rev revised IEE letter from DCPS.                   CH         0.1           0.1   $435.00   $333.75             $33.38
4/15/2013   Rec/rev final PT evaluation report.                     CH         0.5           0.5   $435.00   $333.75             $166.88
            Rec/rev ind OT report. Recommends services and
5/31/2013                                                           CH         0.4           0.4   $435.00   $333.75             $133.50
            comp ed.
5/31/2013   Rec/rev ind S/L report. Recommends services.            CH         0.4           0.4   $435.00   $333.75             $133.50

          RC with mother, notify her that we have all
6/2/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
          reports, that we can accept them and send to
          DCPS. Agree to meet with her to go over reports.
 6/3/2013 Send all reports to DCPS per HOD.                         CH         0.1           0.1   $435.00   $333.75             $33.38
          Negotiate with CCM regarding recommendation
          from two evaluators that an AT evaluation be
 6/4/2013                                                           CH         0.3           0.3   $435.00   $333.75             $100.13
          performed. CCM agrees to issue IEE letter at IEP
          meeting, if team agrees to evaluation.
          Meet with Ms. Yeager prior to IEP meeting to go
6/14/2013 over final preparation, inc going over all ind            CH          2            2     $435.00   $333.75             $667.50
          evaluations.




                                                                         9
                                                              Ja’Quelle Yeager and J.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate               Total
                                Description                       Attorney                                                 Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed                 Allowed
          Participate in IEP meeting per HOD. DCPS refused
          to provide any related services, despite
          recommendations from all ind evaluators. CCM
          refused to issue IEE letter for assistive technology
6/14/2013                                                           CH          3.5           3.5    $435.00   $333.75              $1,168.13
          evaluation, despite my showing her the email
          where she stated she would do so at the IEP
          meeting. CCM said she had changed her mind,
          that DCPS will do the evaluations.
          Tconf with mother. Agree that we will file new HR
6/18/2013 based on DCPS' refusal to provide any related             CH          0.3           0.3    $435.00   $333.75               $100.13
          services and develop appropriate goals.
                                                                                              72.5                                  $24,196.88
3/28/2013 Copy disclosures for DPH to be used by CH.                                                                      $24.30
3/28/2013 Copy disclosures for DPH to be used by HO.                                                                      $24.30

3/29/2013                                                                                                                 $24.30
            Copy disclosures for DPH to be used by Dr. Zeitlin.

3/30/2013                                                                                                                 $24.30
            Copy disclosures for DPH to be used by Dr. P[a]leg.

3/31/2013                                                                                                                 $24.30
            Copy disclosures for DPH to be used by Ms. Askew.

4/1/2013                                                                                                                  $24.30
            Copy disclosures for DPH to be used by Ms. Masci.
4/2/2013    Copy disclosures for DPH to be used by parent.                                                                $24.30
                                                                                                                          $170.10




                                                                         10